             Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 1 of 15



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: CASEY K. LEE
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel.: (212) 637-2714
Fax: (212) 637-2686
casey.lee@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                            Plaintiff,                 No. 19 Civ. 9868 (___)

               -v-                                     COMPLAINT

THERESA NEUMANN,
                             Defendant.


       Plaintiff the United States of America (the “United States”), by its attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, brings this civil action to

collect the unpaid civil penalties assessed against defendant Theresa Neumann (“Neumann”) for

her failure to report her financial interest in foreign bank accounts, as required under the Bank

Secrecy Act, 31 U.S.C. § 5311 et seq., and its implementing regulations, in calendar years 2004

through 2008 and 2010; and to collect amounts that have continued to accrue since the date of

assessment. The United States alleges upon information and belief as follows:

                                JURISDICTION AND VENUE

       1.      The United States brings this suit under 31 U.S.C. § 3711(g)(4)(C) and 31 U.S.C.

§ 5321(b)(2), at the direction of the Attorney General of the United States and at the request of,
                 Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 2 of 15



and with the authorization of, the Commissioner of the Internal Revenue Service (“IRS”), a

delegate of the Secretary of the Treasury of the United States.

        2.        This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1345, and 1355 because it arises under a federal statute and the United States is

the plaintiff.

        3.        Venue is proper in this district under 28 U.S.C. § 1391(c)(3).

                                 REGULATORY BACKGROUND

        4.        Section 5314 of Title 31 of the U.S. Code authorizes the Secretary of the Treasury

to require United States persons to report certain transactions with foreign financial agencies.

Under the statute’s implementing regulations, “[e]ach person subject to the jurisdiction of the

United States . . . having a financial interest in, or signature or other authority over, a bank,

securities, or other financial account in a foreign country,” was required to report that interest for

each calendar year in which such relationship existed. 31 C.F.R. § 103.24 (2010).1

        5.        To fulfill this requirement, a U.S. person was required file a Form TD F 90-22.1,

Report of Foreign Bank and Financial Accounts, also known as an “FBAR,” by June 30 “of each

calendar year with respect to foreign financial accounts exceeding $10,000 maintained during the

previous calendar year.” 31 C.F.R. § 103.27(c) (2010); see also United States v. Yermian, No.

SACV 15-0820-DOC, 2016 WL 1399519, at *3 (C.D. Cal. Mar. 18, 2016) ($10,000 threshold

met where “the aggregate amount in the accounts exceeds $10,000 in U.S. currency at any time

during the year”).




1
 The regulations under 31 U.S.C. § 5314 were amended in February 2011 and recodified at 31
C.F.R. pt. 1010. See 76 Fed. Reg. 10,234 (Feb. 24, 2011).

                                                   2
             Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 3 of 15



       6.      Section 5321(a)(5) of Title 31 authorizes the imposition of civil penalties for

failure to comply with the reporting requirements of § 5314. Specifically, section 5321(a)(5)(B)

provides for a civil penalty in an amount up to $10,000.

       7.      The penalty set forth under 31 U.S.C. § 5321(a)(5)(B) is subject to interest and

further penalties pursuant to 31 U.S.C. § 3717.

                                  FACTUAL BACKGROUND

       8.      Neumann was a U.S. citizen during calendar years 2004 through 2008 and 2010.

Neumann last had a timely U.S. tax return filed on her behalf for tax year 2005, and in December

2011, filed belated U.S. tax returns for tax years 2003, 2004, and 2006 through 2010.

       9.      During calendar years 2004 through 2008 and 2010, Neumann did not reside in

the United States.

       10.     The FBAR penalties assessed against Neumann arise from five bank accounts in

foreign countries in which she had a financial interest: two bank accounts at Union Bank of

Switzerland (“UBS”); one bank account at Deutsche Bank (“Deutsche”); and two bank accounts

at Bank Julius Bar & Co. (“Julius Bar”).

A. The UBS Zurich Account Ending in 9651

       11.     From 1980 to 2008, Neumann had a financial interest in an account at UBS

Zurich bearing number XXXX-XXXX96512 (the “9651 Account”).

       12.     The 9651 Account was a bank, securities, or other financial account in a foreign

country.




2
 Pursuant to Federal Rule of Civil Procedure 5.2(a)(4), all but the last four digits of financial
account numbers herein are redacted.

                                                  3
             Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 4 of 15



       13.      The balance of the 9651 Account in calendar years 2004 through 2007 was

greater than $10,000.

       14.      During calendar years 2004 through 2007, Neumann had a financial interest in the

9651 Account.

       15.      In 2008, Neumann closed the 9651 Account, and transferred the funds in the 9651

Account to a Julius Bar account she opened in 2008, see infra.

       i. Calendar Year 2004

       16.      The balance of the 9651 Account in calendar year 2004 was greater than $10,000.

       17.      The highest account balance for the 9651 Account for calendar year 2004 was

approximately $6,315,608.

       18.      The year-end balance for the 9651 Account for calendar year 2004 was

approximately $6,315,608.

       19.      The due date for filing an FBAR for calendar year 2004 was June 30, 2005.

       20.      Neumann failed to file an FBAR to report her interest in the 9651 Account for

calendar year 2004 by the June 30, 2005 deadline. Accordingly, Neumann failed to timely

disclose the 9651 Account for calendar year 2004, as required by 31 U.S.C. § 5314.

       ii. Calendar Year 2005

       21.      The balance of the 9651 Account in calendar year 2005 was greater than $10,000.

       22.      The highest account balance for the 9651 Account for calendar year 2005 was

approximately $6,277,932.

       23.      The year-end balance for the 9651 Account for calendar year 2005 was

approximately $6,277,932.

       24.      The due date for filing an FBAR for calendar year 2005 was June 30, 2006.


                                               4
             Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 5 of 15



       25.    Neumann failed to file an FBAR to report her interest in the 9651 Account for

calendar year 2005 by the June 30, 2006 deadline. Accordingly, Neumann failed to timely

disclose the 9651 Account for calendar year 2005, as required by 31 U.S.C. § 5314.

       iii. Calendar Year 2006

       26.    The balance of the 9651 Account in calendar year 2006 was greater than $10,000.

       27.    The highest account balance for the 9651 Account for calendar year 2006 was

approximately $6,622,226.

       28.    The year-end balance for the 9651 Account for calendar year 2006 was

approximately $6,622,226.

       29.    The due date for filing an FBAR for calendar year 2006 was June 30, 2007.

       30.    Neumann failed to file an FBAR to report her interest in the 9651 Account for

calendar year 2006 by the June 30, 2007 deadline. Accordingly, Neumann failed to timely

disclose the 9651 Account for calendar year 2006, as required by 31 U.S.C. § 5314.

       iv. Calendar Year 2007

       31.    The balance of the 9651 Account in calendar year 2007 was greater than $10,000.

       32.    The highest account balance for the 9651 Account for calendar year 2007 was

approximately $7,456,347.

       33.    The year-end balance for the 9651 Account for calendar year 2007 was

approximately $7,456,347.

       34.    The due date for filing an FBAR for calendar year 2007 was June 30, 2008.

       35.    Neumann failed to file an FBAR to report her interest in the 9651 Account for

calendar year 2007 by the June 30, 2008 deadline. Accordingly, Neumann failed to timely

disclose the 9651 Account for calendar year 2007, as required by 31 U.S.C. § 5314.


                                              5
             Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 6 of 15



B. The UBS Deutschland AG Account Ending in 8210

       36.      In 1996, Neumann opened an account at UBS Deutschland AG, bearing number

XXXXX8210 (the “8210 Account”).

       37.      The 8210 Account was a bank, securities, or other financial account in a foreign

country.

       38.      The balance of the 8210 Account in calendar years 2005 through 2008 was

greater than $10,000.

       39.      During calendar years 2005 through 2008, Neumann had a financial interest in the

8210 Account.

       i. Calendar Year 2005

       40.      The balance of the 8210 Account in calendar year 2005 was greater than $10,000.

       41.      The highest account balance for the 8210 Account for calendar year 2005 was

approximately $1,713,367.

       42.      The year-end balance for the 8210 Account for calendar year 2005 was

approximately $1,713,367.

       43.      The due date for filing an FBAR for calendar year 2005 was June 30, 2006.

       44.      Neumann failed to file an FBAR to report her interest in the 8210 Account for

calendar year 2005 by the June 30, 2006 deadline. Accordingly, Neumann failed to timely

disclose the 8210 Account for calendar year 2005, as required by 31 U.S.C. § 5314.

       ii. Calendar Year 2006

       45.      The balance of the 8210 Account in calendar year 2006 was greater than $10,000.

       46.      The highest account balance for the 8210 Account for calendar year 2006 was

approximately $1,903,821.


                                                6
             Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 7 of 15



       47.    The year-end balance for the 8210 Account for calendar year 2006 was

approximately $1,903,821.

       48.    The due date for filing an FBAR for calendar year 2006 was June 30, 2007.

       49.    Neumann failed to file an FBAR to report her interest in the 8210 Account for

calendar year 2006 by the June 30, 2007 deadline. Accordingly, Neumann failed to timely

disclose the 8210 Account for calendar year 2006, as required by 31 U.S.C. § 5314.

       iii. Calendar Year 2007

       50.    The balance of the 8210 Account in calendar year 2007 was greater than $10,000.

       51.    The highest account balance for the 8210 Account for calendar year 2007 was

approximately $2,015,896.

       52.    The year-end balance for the 8210 Account for calendar year 2007 was

approximately $2,015,896.

       53.    The due date for filing an FBAR for calendar year 2007 was June 30, 2008.

       54.    Neumann failed to file an FBAR to report her interest in the 8210 Account for

calendar year 2007 by the June 30, 2008 deadline. Accordingly, Neumann failed to timely

disclose the 8210 Account for calendar year 2007, as required by 31 U.S.C. § 5314.

       iv. Calendar Year 2008

       55.    The balance of the 8210 Account in calendar year 2008 was greater than $10,000.

       56.    The highest account balance for the 8210 Account for calendar year 2008 was

approximately $1,446,334.

       57.    The year-end balance for the 8210 Account for calendar year 2008 was

approximately $1,446,334.

       58.    The due date for filing an FBAR for calendar year 2008 was June 30, 2009.


                                              7
             Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 8 of 15



       59.      Neumann failed to file an FBAR to report her interest in the 8210 Account for

calendar year 2008 by the June 30, 2009 deadline. Accordingly, Neumann failed to timely

disclose the 8210 Account for calendar year 2008, as required by 31 U.S.C. § 5314.

C. The Deutsche Bank Account Ending in 3100

       60.      In 1991, Neumann opened an account at Deutsche Bank, bearing number

XXXXX3100 (the “3100 Account”).

       61.      The 3100 Account was a bank, securities, or other financial account in a foreign

country.

       62.      The balance of the 3100 Account in calendar years 2004 through 2008 was

greater than $10,000.

       63.      During calendar years 2004 through 2008, Neumann had a financial interest in the

3100 Account.

       i. Calendar Year 2004

       64.      The balance of the 3100 Account in calendar year 2004 was greater than $10,000.

       65.      The highest account balance for the 3100 Account for calendar year 2004 was

approximately $52,435.

       66.      The year-end balance for the 3100 Account for calendar year 2004 was

approximately $52,435.

       67.      The due date for filing an FBAR for calendar year 2004 was June 30, 2005.

       68.      Neumann failed to file an FBAR to report her interest in the 3100 Account for

calendar year 2004 by the June 30, 2005 deadline. Accordingly, Neumann failed to timely

disclose the 3100 Account for calendar year 2004, as required by 31 U.S.C. § 5314.




                                                8
             Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 9 of 15



       ii. Calendar Year 2005

       69.    The balance of the 3100 Account in calendar year 2005 was greater than $10,000.

       70.    The highest account balance for the 3100 Account for calendar year 2005 was

approximately $42,897.

       71.    The year-end balance for the 3100 Account for calendar year 2005 was

approximately $42,897.

       72.    The due date for filing an FBAR for calendar year 2005 was June 30, 2006.

       73.    Neumann failed to file an FBAR to report her interest in the 3100 Account for

calendar year 2005 by the June 30, 2006 deadline. Accordingly, Neumann failed to timely

disclose the 3100 Account for calendar year 2005, as required by 31 U.S.C. § 5314.

       iii. Calendar Year 2006

       74.    The balance of the 3100 Account in calendar year 2006 was greater than $10,000.

       75.    The highest account balance for the 3100 Account for calendar year 2006 was

approximately $35,236.

       76.    The year-end balance for the 3100 Account for calendar year 2006 was

approximately $35,236.

       77.    The due date for filing an FBAR for calendar year 2006 was June 30, 2007.

       78.    Neumann failed to file an FBAR to report her interest in the 3100 Account for

calendar year 2006 by the June 30, 2007 deadline. Accordingly, Neumann failed to timely

disclose the 3100 Account for calendar year 2006, as required by 31 U.S.C. § 5314.

       iv. Calendar Year 2007

       79.    The balance of the 3100 Account in calendar year 2007 was greater than $10,000.




                                              9
             Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 10 of 15



       80.     The highest account balance for the 3100 Account for calendar year 2007 was

approximately $59,456.

       81.     The year-end balance for the 3100 Account for calendar year 2007 was

approximately $59,456.

       82.     The due date for filing an FBAR for calendar year 2007 was June 30, 2008.

       83.     Neumann failed to file an FBAR to report her interest in the 3100 Account for

calendar year 2007 by the June 30, 2008 deadline. Accordingly, Neumann failed to timely

disclose the 3100 Account for calendar year 2007, as required by 31 U.S.C. § 5314.

       v. Calendar Year 2008

       84.     The balance of the 3100 Account in calendar year 2008 was greater than $10,000.

       85.     The highest account balance for the 3100 Account for calendar year 2008 was

approximately $58,576.

       86.     The year-end balance for the 3100 Account for calendar year 2008 was

approximately $58,576.

       87.     The due date for filing an FBAR for calendar year 2008 was June 30, 2009.

       88.     Neumann failed to file an FBAR to report her interest in the 3100 Account for

calendar year 2008 by the June 30, 2009 deadline. Accordingly, Neumann failed to timely

disclose the 3100 Account for calendar year 2008, as required by 31 U.S.C. § 5314.

D. The Julius Bar Bank Accounts

       89.     In 2008, Neumann opened an account at Julius Bar, bearing number

XXXXXXXX0201 (the “First Julius Bar Account”). That same year, Neumann transferred the

funds from the 9651 Account to the First Julius Bar Account.




                                              10
             Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 11 of 15



       90.      In 2010, Neumann opened a second account at Julius Bar, bearing number

XXXXXXXX02.01 (the “Second Julius Bar Account”) (together with the First Julius Bar

Account, the “Julius Bar Accounts”). That same year, Neumann transferred the funds from the

First Julius Bar Account to the Second Julius Bar Account.

       91.      The Julius Bar Accounts were bank, securities, or other financial accounts in a

foreign country.

       92.      The balance of the First Julius Bar Account in calendar year 2008 was greater

than $10,000.

       93.      During calendar year 2008, Neumann had a financial interest in the First Julius

Bar Account.

       94.      The balance of the Second Julius Bar Account in calendar year 2010 was greater

than $10,000.

       95.      During calendar year 2010, Neumann had a financial interest in the Second Julius

Bar Account.

       i. The First Julius Bar Account

       96.      The balance of the First Julius Bar Account in calendar year 2008 was greater

than $10,000.

       97.      The highest account balance for the First Julius Bar Account for calendar year

2008 was approximately $6,591,765.

       98.      The year-end balance for the First Julius Bar Account for calendar year 2008 was

approximately $6,591,765.

       99.      The due date for filing an FBAR for calendar year 2008 was June 30, 2009.




                                                11
                 Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 12 of 15



       100.        Neumann failed to file an FBAR to report her interest in the First Julius Bar

Account for calendar year 2008 by the June 30, 2009 deadline. Accordingly, Neumann failed to

timely disclose the First Julius Bar Account for calendar year 2008, as required by 31 U.S.C.

§ 5314.

       ii. The Second Julius Bar Account

       101.        The balance of the Second Julius Bar Account in calendar year 2010 was greater

than $10,000.

          102.     The highest account balance for the Second Julius Bar Account for calendar year

2010 was approximately $6,199,312.

          103.     The year-end balance for the Second Julius Bar Account for calendar year 2010

was approximately $6,199,312.

          104.     The due date for filing an FBAR for calendar year 2010 was June 30, 2011.

          105.     Neumann failed to file an FBAR to report her interest in the Second Julius Bar

Account for calendar year 2010 by the June 30, 2011 deadline. Although Neumann timely filed

an FBAR for calendar year 2010 in June 2011, that FBAR did not report Neumann’s interest in

the Second Julius Bar Account.

          106.     Accordingly, Neumann failed to timely disclose the Second Julius Bar Account

for calendar year 2010, as required by 31 U.S.C. § 5314.

E. Examination and Assessment of Civil Penalties

          107.     In December 2011, Neumann belatedly filed certain FBARs for calendar years

2004 through 2008, which reported her financial interest in the 9651, 8210, 3100, and First Julius

Bar Accounts.

          108.     The IRS commenced its FBAR examination of Neumann in August 2012.


                                                   12
               Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 13 of 15



        109.     In July 2016, Neumann agreed in writing to extend the time within which the

Secretary of the Treasury may assess an FBAR penalty for calendar years 2004 through 2008

and 2010, thereby extending the deadline for assessment until December 31, 2017.

        110.     On or about September 25, 2017, the IRS notified Neumann by letter that it

proposed to assess penalties totaling $150,000.00 (the “FBAR Penalties”) against Neumann for

her failure to comply with FBAR filing requirements for calendar years 2004 through 2008 and

2010.

        111.     Specifically, for calendar year 2004, the IRS proposed to assess a penalty in the

amount of $20,000.00 for Neumann’s failure to file FBARs: $10,000.00 for the 9651 Account,

and $10,000.00 for the 3100 Account.

        112.     For each of calendar years 2005 through 2007, the IRS proposed a penalty in the

amount of $30,000.00 for Neumann’s failure to file FBARs: $10,000.00 for the 9651 Account,

$10,000.00 for the 8210 Account, and $10,000.00 for the 3100 Account.

        113.     For calendar year 2008, the IRS proposed a penalty in the amount of $30,000.00

for Neumann’s failure to file FBARs: $10,000.00 for the 8210 Account, $10,000.00 for the 3100

Account, and $10,000.00 for the First Julius Bar Account.

        114.     For calendar year 2010, the IRS proposed a penalty in the amount of $10,000.00

for Neumann’s failure to file an FBAR for the Second Julius Bar Account.

        115.     Neumann did not request an appeal of the proposed FBAR Penalties.

        116.     On October 31, 2017, the IRS assessed the FBAR Penalties as proposed.

        117.     On or about November 1, 2017, the IRS notified Neumann of the FBAR Penalties

that were assessed on October 31, 2017.




                                                  13
              Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 14 of 15



       118.     Since the date on which the IRS assessed the FBAR Penalties, interest and

additional penalties have accrued, and continue to accrue, pursuant to 31 U.S.C. § 3717(a)-(e).

                                   CLAIM FOR RELIEF
                      Judgment for Civil Penalties, 31 U.S.C. § 5321(a)(5)

       119.     The United States repeats and realleges the allegations in paragraphs 1 through

118 with the same force and effect as if set forth fully herein.

       120.     By this action, the United States seeks to collect the FBAR Penalties assessed

against Neumann by the IRS on October 31, 2017, plus interest and additional penalties that have

accrued and that continue to accrue as provided by law.

       121.     Neumann owes the United States FBAR Penalties totaling $150,000, plus

$8,482.19 in associated penalties and $1,413.70 in accrued interest pursuant to 31 U.S.C. § 3717

which had accrued as of October 10, 2018, and which continue to accrue, less any amounts

collected.

       122.     The United States may bring suit to recover the FBAR Penalties assessed under

31 U.S.C. § 5321(a) at any time before the end of the 2-year period beginning on the date the

FBAR Penalties were assessed. 31 U.S.C. § 5321(b)(2)(A). This action is brought within the 2‐

year limitations period.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff the United States of America respectfully requests that the

Court enter judgment:

       (a)       awarding the United States the amount of Neumann’s assessed and/or accrued

FBAR Penalties totaling $159,895.89, plus interest and additional penalties as allowed by law

from October 10, 2018, to the date of payment; and



                                                 14
               Case 1:19-cv-09868 Document 1 Filed 10/25/19 Page 15 of 15



         (b)      granting the United States its costs incurred in connection with this action,

along with such further relief as the Court may deem just and proper.



Dated:         October 25, 2019
               New York, New York

                                                GEOFFREY S. BERMAN
                                                United States Attorney for the
                                                Southern District of New York


                                        By:      /s/ Casey K. Lee
                                                CASEY K. LEE
                                                Assistant United States Attorney
                                                86 Chambers Street, 3rd Floor
                                                New York, New York 10007
                                                Tel.: (212) 637-2714
                                                Fax: (212) 637-2686
                                                casey.lee@usdoj.gov




                                                  15
